(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         MATCH-E-BE-NASH-SHE-WISH BAND OF 

        POTTAWATOMI INDIANS v. PATCHAK ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

      No. 11–246.      Argued April 24, 2012—Decided June 18, 2012*
The Indian Reorganization Act (IRA) authorizes the Secretary of the
  Interior to acquire property “for the purpose of providing land to In-
  dians.” 25 U. S. C. §465. Petitioner Match-E-Be-Nash-She-Wish
  Band of Pottawatomi Indians (Band), an Indian tribe federally recog-
  nized in 1999, requested that the Secretary take into trust on its be-
  half a tract of land known as the Bradley Property, which the Band
  intended to use “for gaming purposes.” The Secretary took title to
  the Bradley Property in 2009. Respondent David Patchak, who lives
  near the Bradley Property, filed suit under the Administrative Pro-
  cedure Act (APA), asserting that §465 did not authorize the Secretary
  to acquire the property because the Band was not a federally recog-
  nized tribe when the IRA was enacted in 1934. Patchak alleged a va-
  riety of economic, environmental, and aesthetic harms as a result of
  the Band’s proposed use of the property to operate a casino, and re-
  quested injunctive and declaratory relief reversing the Secretary’s
  decision to take title to the land. The Band intervened to defend the
  Secretary’s decision. The District Court did not reach the merits of
  Patchak’s suit, but ruled that he lacked prudential standing to chal-
  lenge the Secretary’s acquisition of the Bradley Property. The D. C.
  Circuit reversed and also rejected the Secretary’s and the Band’s al-
  ternative argument that sovereign immunity barred the suit.
Held:
    1. The United States has waived its sovereign immunity from

——————
  * Together with No. 11–247, Salazar, Secretary of the Interior, et al. v.
Patchak et al., also on certiorari to the same court.
2     MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                    INDIANS v. PATCHAK

                         Syllabus


    Patchak’s action. The APA’s general waiver of the Federal Govern-
    ment’s immunity from suit does not apply “if any other statute that
    grants consent to suit expressly or impliedly forbids the relief which
    is sought” by the plaintiff. 5 U. S. C. §702. The Government and
    Band contend that the Quiet Title Act (QTA) is such a statute. The
    QTA authorizes (and so waives the Government’s sovereign immuni-
    ty from) a suit by a plaintiff asserting a “right, title, or interest” in
    real property that conflicts with a “right, title, or interest” the United
    States claims. 28 U. S. C. §2409a(d). But it contains an exception for
    “trust or restricted Indian lands.” §2409a(a).
       To determine whether the “Indian lands” exception bars Patchak’s
    suit, the Court considers whether the QTA addresses the kind of
    grievance Patchak advances. It does not, because Patchak’s action is
    not a quiet title action. The QTA, from its title to its jurisdictional
    grant to its venue provision, speaks specifically and repeatedly of
    “quiet title” actions, a term universally understood to refer to suits in
    which a plaintiff not only challenges someone else’s claim, but also
    asserts his own right to disputed property. Although Patchak’s suit
    contests the Secretary’s title, it does not claim any competing interest
    in the Bradley Property.
       Contrary to the argument of the Band and Government, the QTA
    does not more broadly encompass any “civil action . . . to adjudicate a
    disputed title to real property in which the United States claims an
    interest.” §2409(a). Rather, §2409a includes a host of indications
    that the “civil action” at issue is an ordinary quiet title suit. The
    Band and Government also contend that the QTA’s specific authori-
    zation of adverse claimants’ suits creates the negative implication
    that non-claimants like Patchak cannot challenge Government own-
    ership of land under any statute. That argument is faulty for the
    reason already given: Patchak is bringing a different claim, seeking
    different relief, from the kind the QTA addresses. Finally, the Band
    and Government argue that Patchak’s suit should be treated the
    same as an adverse claimant’s because both equally implicate the
    “Indian lands” exception’s policies. That argument must be ad-
    dressed to Congress. The “Indian lands” exception reflects Congress’s
    judgment about how far to allow quiet title suits—not all suits chal-
    lenging the Government’s ownership of property. Pp. 4−14.
       2. Patchak has prudential standing to challenge the Secretary’s ac-
    quisition. A person suing under the APA must assert an interest
    that is “arguably within the zone of interests to be protected or regu-
    lated by the statute” that he says was violated. Association of Data
    Processing Service Organizations, Inc. v. Camp, 397 U. S. 150, 153.
    The Government and Band claim that Patchak’s economic, environ-
    mental, and aesthetic injuries are not within §465’s zone of interests
                     Cite as: 567 U. S. ____ (2012)                    3

                                Syllabus

  because the statute focuses on land acquisition, while Patchak’s inju-
  ries relate to the land’s use as a casino. However, §465 has far more
  to do with land use than the Government and Band acknowledge.
  Section 465 is the capstone of the IRA’s land provisions, and func-
  tions as a primary mechanism to foster Indian tribes’ economic devel-
  opment. The Secretary thus takes title to properties with an eye to-
  ward how tribes will use those lands to support such development.
  The Department’s regulations make this statutory concern with land
  use clear, requiring the Secretary to acquire land with its eventual
  use in mind, after assessing potential conflicts that use might create.
  And because §465 encompasses land’s use, neighbors to the use (like
  Patchak) are reasonable―indeed, predictable―challengers of the Sec-
  retary’s decisions: Their interests, whether economic, environmental,
  or aesthetic, come within §465’s regulatory ambit. Pp. 14–18.
632 F. 3d 702, affirmed and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, THOMAS, GINSBURG, BREYER, and ALITO,
JJ., joined. SOTOMAYOR, J., filed a dissenting opinion.
                       Cite as: 567 U. S. ____ (2012)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                          Nos. 11–246 and 11–247
                                  _________________


      MATCH-E-BE-NASH-SHE-WISH BAND OF
       POTTAWATOMI INDIANS, PETITIONER
11–246                v.
             DAVID PATCHAK ET AL.

  KEN L. SALAZAR, SECRETARY OF THE INTERIOR,
              ET AL., PETITIONERS
11–247                  v.
                      DAVID PATCHAK ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                [June 18, 2012]

  JUSTICE KAGAN delivered the opinion of the Court.
  A provision of the Indian Reorganization Act (IRA), 25
U. S. C. §465, authorizes the Secretary of the Interior
(Secretary) to acquire property “for the purpose of provid-
ing land for Indians.” Ch. 576, §5, 48 Stat. 985. The
Secretary here acquired land in trust for an Indian tribe
seeking to open a casino. Respondent David Patchak lives
near that land and challenges the Secretary’s decision in
a suit brought under the Administrative Procedure Act
(APA), 5 U. S. C. §701 et seq. Patchak claims that the
Secretary lacked authority under §465 to take title to the
land, and alleges economic, environmental, and aesthetic
harms from the casino’s operation.
  We consider two questions arising from Patchak’s ac-
2   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                   Opinion of the Court 


tion. The first is whether the United States has sovereign
immunity from the suit by virtue of the Quiet Title Act
(QTA), 86 Stat. 1176. We think it does not. The second is
whether Patchak has prudential standing to challenge the
Secretary’s acquisition. We think he does. We therefore
hold that Patchak’s suit may proceed.
                             I
   The Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians (Band) is an Indian tribe residing in rural Michi-
gan. Although the Band has a long history, the Depart-
ment of the Interior (DOI) formally recognized it only in
1999. See 63 Fed. Reg. 56936 (1998). Two years later,
the Band petitioned the Secretary to exercise her authority
under §465 by taking into trust a tract of land in Wayland
Township, Michigan, known as the Bradley Property. The
Band’s application explained that the Band would use the
property “for gaming purposes,” with the goal of generat-
ing the “revenue necessary to promote tribal economic
development, self-sufficiency and a strong tribal govern-
ment capable of providing its members with sorely needed
social and educational programs.” App. 52, 41.1
   In 2005, after a lengthy administrative review, the
Secretary announced her decision to acquire the Bradley
Property in trust for the Band. See 70 Fed. Reg. 25596.
In accordance with applicable regulations, the Secretary
committed to wait 30 days before taking action, so that
interested parties could seek judicial review. See ibid.; 25
CFR §151.12(b) (2011). Within that window, an organiza-
tion called Michigan Gambling Opposition (or MichGO)

——————
  1 Under the Indian Gaming Regulatory Act, 25 U. S. C. §§2701–2721,

an Indian tribe may conduct gaming operations on “Indian lands,”
§2710, which include lands “held in trust by the United States for the
benefit of any Indian tribe,” §2703(4)(B). The application thus re-
quested the Secretary to take the action necessary for the Band to
open a casino.
                  Cite as: 567 U. S. ____ (2012)             3

                      Opinion of the Court

filed suit alleging that the Secretary’s decision violated
environmental and gaming statutes. The Secretary held
off taking title to the property while that litigation pro-
ceeded. Within the next few years, a District Court and
the D. C. Circuit rejected MichGO’s claims. See Michigan
Gambling Opposition v. Kempthorne, 525 F. 3d 23, 27–28
(CADC 2008); Michigan Gambling Opposition v. Norton,
477 F. Supp. 2d 1 (DC 2007).
   Shortly after the D. C. Circuit ruled against MichGO
(but still before the Secretary took title), Patchak filed this
suit under the APA advancing a different legal theory. He
asserted that §465 did not authorize the Secretary to
acquire property for the Band because it was not a feder-
ally recognized tribe when the IRA was enacted in 1934.
See App. 37. To establish his standing to bring suit,
Patchak contended that he lived “in close proximity to” the
Bradley Property and that a casino there would “destroy
the lifestyle he has enjoyed” by causing “increased traffic,”
“increased crime,” “decreased property values,” “an irre-
versible change in the rural character of the area,” and
“other aesthetic, socioeconomic, and environmental prob-
lems.” Id., at 30–31. Notably, Patchak did not assert any
claim of his own to the Bradley Property. He requested
only a declaration that the decision to acquire the land
violated the IRA and an injunction to stop the Secretary
from accepting title. See id., at 38–39. The Band inter-
vened in the suit to defend the Secretary’s decision.
   In January 2009, about five months after Patchak filed
suit, this Court denied certiorari in MichGO’s case, 555
U. S. 1137, and the Secretary took the Bradley Property
into trust. That action mooted Patchak’s request for an
injunction to prevent the acquisition, and all parties agree
that the suit now effectively seeks to divest the Federal
Government of title to the land. See Brief for Match-E-Be-
Nash-She-Wish Band of Pottawatomi Indians 17 (herein-
after Tribal Petitioner); Brief for Federal Petitioners 11;
4   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                   Opinion of the Court 


Brief for Respondent 24–25. The month after the Gov-
ernment took title, this Court held in Carcieri v. Salazar,
555 U. S. 379, 382 (2009), that §465 authorizes the Secre-
tary to take land into trust only for tribes that were “un-
der federal jurisdiction” in 1934.2
  The District Court dismissed the suit without consider-
ing the merits (including the relevance of Carcieri), ruling
that Patchak lacked prudential standing to challenge the
Secretary’s acquisition of the Bradley Property. The court
reasoned that the injuries Patchak alleged fell outside
§465’s “zone of interests.” 646 F. Supp. 2d 72, 76 (DC
2009). The D. C. Circuit reversed that determination. See
632 F. 3d 702, 704–707 (2011). The court also rejected the
Secretary’s and the Band’s alternative argument that
by virtue of the QTA, sovereign immunity barred the suit.
See id., at 707–712. The latter ruling conflicted with
decisions of three Circuits holding that the United States
has immunity from suits like Patchak’s. See Neighbors for
Rational Development, Inc. v. Norton, 379 F. 3d 956, 961–
962 (CA10 2004); Metropolitan Water Dist. of South-
ern Cal. v. United States, 830 F. 2d 139, 143–144 (CA9
1987) (per curiam); Florida Dept. of Bus. Regulation v.
Department of Interior, 768 F. 2d 1248, 1253–1255 (CA11
1985). We granted certiorari to review both of the D. C.
Circuit’s holdings, 565 U. S. ___ (2011), and we now
affirm.
                         II
  We begin by considering whether the United States’
sovereign immunity bars Patchak’s suit under the APA.
——————
  2 The merits of Patchak’s case are not before this Court. We therefore

express no view on whether the Band was “under federal jurisdiction”
in 1934, as Carcieri requires. Nor do we consider how that question
relates to Patchak’s allegation that the Band was not “federally recog-
nized” at the time. Cf. Carcieri, 555 U. S., at 397–399 (BREYER, J.,
concurring) (discussing this issue).
                  Cite as: 567 U. S. ____ (2012)             5

                      Opinion of the Court

That requires us first to look to the APA itself and then,
for reasons we will describe, to the QTA. We conclude that
the United States has waived its sovereign immunity from
Patchak’s action.
  The APA generally waives the Federal Government’s
immunity from a suit “seeking relief other than money
damages and stating a claim that an agency or an officer
or employee thereof acted or failed to act in an official
capacity or under color of legal authority.” 5 U. S. C. §702.
That waiver would appear to cover Patchak’s suit, which
objects to official action of the Secretary and seeks only
non-monetary relief. But the APA’s waiver of immunity
comes with an important carve-out: The waiver does not
apply “if any other statute that grants consent to suit
expressly or impliedly forbids the relief which is sought”
by the plaintiff. Ibid. That provision prevents plaintiffs
from exploiting the APA’s waiver to evade limitations on
suit contained in other statutes. The question thus be-
comes whether another statute bars Patchak’s demand for
relief.
  The Government and Band contend that the QTA does
so. The QTA authorizes (and so waives the Government’s
sovereign immunity from) a particular type of action,
known as a quiet title suit: a suit by a plaintiff asserting
a “right, title, or interest” in real property that conflicts
with a “right, title, or interest” the United States claims.
28 U. S. C. §2409a(d). The statute, however, contains an
exception: The QTA’s authorization of suit “does not apply
to trust or restricted Indian lands.” §2409a(a). According
to the Government and Band, that limitation on quiet title
suits satisfies the APA’s carve-out and so forbids Patchak’s
suit. In the Band’s words, the QTA exception retains “the
United States’ full immunity from suits seeking to chal-
lenge its title to or impair its legal interest in Indian trust
lands.” Brief for Tribal Petitioner 18.
  Two hypothetical examples might help to frame consid-
6   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                   Opinion of the Court 


eration of this argument. First, suppose Patchak had sued
under the APA claiming that he owned the Bradley Prop-
erty and that the Secretary therefore could not take it into
trust. The QTA would bar that suit, for reasons just sug-
gested. True, it fits within the APA’s general waiver, but
the QTA specifically authorizes quiet title actions (which
this hypothetical suit is) except when they involve Indian
lands (which this hypothetical suit does). In such a cir-
cumstance, a plaintiff cannot use the APA to end-run
the QTA’s limitations. “[W]hen Congress has dealt in par-
ticularity with a claim and [has] intended a specified
remedy”—including its exceptions—to be exclusive, that is the
end of the matter; the APA does not undo the judgment.
Block v. North Dakota ex rel. Board of Univ. and School
Lands, 461 U. S. 273, 286, n. 22 (1983) (quoting H. R. Rep.
No. 94–1656, p. 13 (1976)).
   But now suppose that Patchak had sued under the APA
claiming only that use of the Bradley Property was caus-
ing environmental harm, and raising no objection at all to
the Secretary’s title. The QTA could not bar that suit
because even though involving Indian lands, it asserts
a grievance altogether different from the kind the statute
concerns. JUSTICE SCALIA, in a former life as Assistant
Attorney General, made this precise point in a letter to
Congress about the APA’s waiver of immunity (which we
hasten to add, given the author, we use not as legislative
history, but only for its persuasive force). When a statute
“is not addressed to the type of grievance which the plain-
tiff seeks to assert,” then the statute cannot prevent an
APA suit. Id., at 28 (May 10, 1976, letter of Assistant
Atty. Gen. A. Scalia).3
——————
  3 According to the dissent, we should look only to the kind of relief a

plaintiff seeks, rather than the type of grievance he asserts, in deciding
whether another statute bars an APA action. See post, at 6 (opinion of
SOTOMAYOR, J.). But the dissent’s test is inconsistent with the one we
adopted in Block, which asked whether Congress had particularly dealt
                     Cite as: 567 U. S. ____ (2012)                   7

                         Opinion of the Court

   We think that principle controls Patchak’s case: The
QTA’s “Indian lands” clause does not render the Govern-
ment immune because the QTA addresses a kind of griev-
ance different from the one Patchak advances. As we will
explain, the QTA—whose full name, recall, is the Quiet
Title Act—concerns (no great surprise) quiet title actions.
And Patchak’s suit is not a quiet title action, because
although it contests the Secretary’s title, it does not claim
any competing interest in the Bradley Property. That fact
makes the QTA’s “Indian lands” limitation simply inappo-
site to this litigation.
   In reaching this conclusion, we need look no further
than the QTA’s text. From its title to its jurisdictional
grant to its venue provision, the Act speaks specifically and
repeatedly of “quiet title” actions. See 86 Stat. 1176 (“An
Act [t]o permit suits to adjudicate certain real property
quiet title actions”); 28 U. S. C. §1346(f) (giving district
courts jurisdiction over “civil actions . . . to quiet title” to
property in which the United States claims an interest);
§1402(d) (setting forth venue for “[a]ny civil action . . . to
quiet title” to property in which the United States claims
an interest). That term is universally understood to refer
to suits in which a plaintiff not only challenges someone
else’s claim, but also asserts his own right to disputed
property. See, e.g., Black’s Law Dictionary 34 (9th ed.
2009) (defining an “action to quiet title” as “[a] proceeding
——————
with a “claim.” See Block v. North Dakota ex rel. Board of Univ. and
School Lands, 461 U. S. 273, 286, n. 22 (1983). And the dissent’s
approach has no obvious limits. Suppose, for example, that Congress
passed a statute authorizing a particular form of injunctive relief in a
procurement contract suit except when the suit involved a “discretion-
ary function” of a federal employee. Cf. 28 U. S. C. §2680(a). Under
the dissent’s method, that exception would preclude any APA suit
seeking that kind of injunctive relief if it involved a discretionary
function, no matter what the nature of the claim. That implausible
result demonstrates that limitations on relief cannot sensibly be un-
derstood apart from the claims to which they attach.
8   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI 

                  INDIANS v. PATCHAK

                   Opinion of the Court 


to establish a plaintiff’s title to land by compelling the
adverse claimant to establish a claim or be forever es-
topped from asserting it”); Grable & Sons Metal Products,
Inc. v. Darue Engineering & Mfg., 545 U. S. 308, 315
(2005) (“[T]he facts showing the plaintiffs’ title . . . are
essential parts of the plaintiffs’ [quiet title] cause of ac-
tion” (quoting Hopkins v. Walker, 244 U. S. 486, 490
(1917))).
   And the QTA’s other provisions make clear that the
recurrent statutory term “quiet title action” carries its or-
dinary meaning. The QTA directs that the complaint in
such an action “shall set forth with particularity the na-
ture of the right, title, or interest which the plaintiff
claims in the real property.” 28 U. S. C. §2409a(d). If the
plaintiff does not assert any such right (as Patchak does
not), the statute cannot come into play.4 Further, the QTA
provides an option for the United States, if it loses the
suit, to pay “just compensation,” rather than return the
property, to the “person determined to be entitled” to it.
§2409a(b). That provision makes perfect sense in a quiet
title action: If the plaintiff is found to own the property,
the Government can satisfy his claim through an award of
money (while still retaining the land for its operations).
But the provision makes no sense in a suit like this one,
——————
  4 The dissent contends that the QTA omits two other historical re-

quirements for quiet title suits. See post, at 8. But many States had
abandoned those requirements by the time the QTA was passed. See
S. Rep. No. 92–575, p. 6 (1971) (noting “wide differences in State
statutory and decisional law” on quiet title suits); Steadman, “Forgive
the U. S. Its Trespasses?”: Land Title Disputes With the Sovereign—
Present Remedies and Prospective Reforms, 1972 Duke L. J. 15, 48–49,
and n. 152 (stating that cases had disputed whether a quiet title
plaintiff needed to possess the land); Welch v. Kai, 4 Cal. App. 3d 374,
380–381, 84 Cal. Rptr. 619, 622–623 (1970) (allowing a quiet title action
when the plaintiff claimed only an easement); Benson v. Fekete, 424
S. W. 2d 729 (Mo. 1968) (en banc) (same). So Congress in enacting the
QTA essentially chose one contemporaneous form of quiet title action.
                     Cite as: 567 U. S. ____ (2012)                     9

                          Opinion of the Court

where Patchak does not assert a right to the property. If
the United States loses the suit, an award of just compen-
sation to the rightful owner (whoever and wherever he
might be) could do nothing to satisfy Patchak’s claim.5
  In two prior cases, we likewise described the QTA as
addressing suits in which the plaintiff asserts an owner-
ship interest in Government-held property. In Block v.
North Dakota ex rel. Board of Univ. and School Lands, 461
U. S. 273 (1982), we considered North Dakota’s claim to
land that the United States viewed as its own. We held
that the State could not circumvent the QTA’s statute of
limitations by invoking other causes of action, among
them the APA. See id., at 277–278, 286, n. 22. The crux
of our reasoning was that Congress had enacted the QTA
to address exactly the kind of suit North Dakota had
brought. Prior to the QTA, we explained, “citizens assert-
ing title to or the right to possession of lands claimed by
the United States” had no recourse; by passing the stat-
ute, “Congress sought to rectify this state of affairs.” Id.,
at 282. Our decision reflected that legislative purpose:
Congress, we held, “intended the QTA to provide the
exclusive means by which adverse claimants could chal-
lenge the United States’ title to real property.” Id., at 286.
——————
  5 The  legislative history, for those who think it useful, further shows
that the QTA addresses quiet title actions, as ordinarily conceived. The
Senate Report states that the QTA aimed to alleviate the “[g]rave
inequity” to private parties “excluded, without benefit of a recourse to
the courts, from lands they have reason to believe are rightfully theirs.”
S. Rep. No. 92–575, at 1. Similarly, the House Report notes that the
history of quiet title actions “goes back to the Courts of England,” and
provided as examples “a plaintiff whose title to land was continually
being subjected to litigation in the law courts,” and “one who feared
that an outstanding deed or other interest might cause a claim to be
presented in the future.” H. R. Rep. No. 92–1559, p. 6 (1972). From top
to bottom, these reports show that Congress thought itself to be author-
izing bread-and-butter quiet title actions, in which a plaintiff asserts a
right, title, or interest of his own in disputed land.
10 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK
                  Opinion of the Court

We repeat: “adverse claimants,” meaning plaintiffs who
themselves assert a claim to property antagonistic to the
Federal Government’s.
   Our decision in United States v. Mottaz, 476 U. S. 834
(1986), is of a piece. There, we considered whether the
QTA, or instead the Tucker Act or General Allotment Act,
governed the plaintiff’s suit respecting certain allotments
of land held by the United States. We thought the QTA
the relevant statute because the plaintiff herself asserted
title to the property. Our opinion quoted the plaintiff’s
own description of her suit: “At no time in this proceeding
did [the plaintiff] drop her claim for title. To the contrary,
the claim for title is the essence and bottom line of [the
plaintiff’s] case.” Id., at 842 (quoting Brief for Respondent
in Mottaz, O. T. 1985, No. 546, p. 3). That fact, we held,
brought the suit “within the [QTA’s] scope”: “What [the
plaintiff] seeks is a declaration that she alone possesses
valid title.” 476 U. S., at 842. So once again, we construed
the QTA as addressing suits by adverse claimants.
   But Patchak is not an adverse claimant—and so the
QTA (more specifically, its reservation of sovereign im-
munity from actions respecting Indian trust lands) cannot
bar his suit. Patchak does not contend that he owns the
Bradley Property, nor does he seek any relief correspond-
ing to such a claim. He wants a court to strip the United
States of title to the land, but not on the ground that it is
his and not so that he can possess it. Patchak’s lawsuit
therefore lacks a defining feature of a QTA action. He is
not trying to disguise a QTA suit as an APA action to
circumvent the QTA’s “Indian lands” exception. Rather,
he is not bringing a QTA suit at all. He asserts merely
that the Secretary’s decision to take land into trust vio-
lates a federal statute—a garden-variety APA claim. See
5 U. S. C. §§706(2)(A), (C) (“The reviewing court shall . . .
hold unlawful and set aside agency action . . . not in ac-
cordance with law [or] in excess of statutory jurisdiction
                 Cite as: 567 U. S. ____ (2012)          11

                     Opinion of the Court

[or] authority”). Because that is true—because in then-
Assistant Attorney General Scalia’s words, the QTA is
“not addressed to the type of grievance which [Patchak]
seeks to assert,” H. R. Rep. 94–1656, at 28—the QTA’s
limitation of remedies has no bearing. The APA’s general
waiver of sovereign immunity instead applies.
   The Band and Government, along with the dissent,
object to this conclusion on three basic grounds. First,
they contend that the QTA speaks more broadly than we
have indicated, waiving immunity from suits “to adjudi-
cate a disputed title to real property in which the United
States claims an interest.” 28 U. S. C. §2409a(a). That
language, the argument goes, encompasses all actions
contesting the Government’s legal interest in land, regard-
less whether the plaintiff claims ownership himself. See
Brief for Federal Petitioners 19–20; Reply Brief for Tribal
Petitioner 4–6; post, at 8–9 (SOTOMAYOR, J., dissenting).
The QTA (not the APA) thus becomes the relevant statute
after all—as to both its waiver and its “corresponding”
reservation of immunity from suits involving Indian lands.
Reply Brief for Tribal Petitioner 6.
   But the Band and Government can reach that result
only by neglecting key words in the relevant provision.
That sentence, more fully quoted, reads: “The United
States may be named as a party defendant in a civil action
under this section to adjudicate a disputed title to real
property in which the United States claims an interest.”
§2409a(a) (emphasis added). And as we have already
noted, “this section”—§2409a—includes a host of indica-
tions that the “civil action” at issue is an ordinary quiet
title suit: Just recall the section’s title (“Real property
quiet title actions”), and its pleading requirements (the
plaintiff “shall set forth with particularity the nature of
the right, title, or interest which [he] claims”), and its
permission to the Government to remedy an infraction by
paying “just compensation.” Read with reference to all
12 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK

                  Opinion of the Court 


these provisions (as well as to the QTA’s contemporane
ously enacted jurisdictional and venue sections), the waiver
clause rebuts, rather than supports, the Band’s and the
Government’s argument: That clause speaks not to any
suit in which a plaintiff challenges the Government’s title,
but only to an action in which the plaintiff also claims an
interest in the property.
   The Band and Government next invoke cases holding
that “when a statute provides a detailed mechanism for
judicial consideration of particular issues at the behest of
particular persons,” the statute may “impliedly preclude[ ]”
judicial review “of those issues at the behest of other
persons.” Block v. Community Nutrition Institute, 467
U. S. 340, 349 (1984); see United States v. Fausto, 484
U. S. 439, 455 (1988). Here, the Band and Government
contend, the QTA’s specific authorization of adverse
claimants’ suits creates a negative implication: non-
adverse claimants like Patchak cannot challenge Govern-
ment ownership of land under any other statute. See
Reply Brief for Tribal Petitoner 7–10; Reply Brief for
Federal Petitioners 7–9; see also post, at 3–4. The QTA,
says the Band, thus “preempts [Patchak’s] more general
remedies.” Brief for Tribal Petitioner 23 (internal quota-
tion marks omitted).
   But we think that argument faulty, and the cited cases
inapposite, for the reason already given: Patchak is bring-
ing a different claim, seeking different relief, from the
kind the QTA addresses. See supra, at 7–10. To see the
point, consider a contrasting example. Suppose the QTA
authorized suit only by adverse claimants who could
assert a property interest of at least a decade’s duration.
Then suppose an adverse claimant failing to meet that
requirement (because, say, his claim to title went back
only five years) brought suit under a general statute like
the APA. We would surely bar that suit, citing the cases
the Government and Band rely on; in our imaginary stat-
                     Cite as: 567 U. S. ____ (2012)                   13

                          Opinion of the Court

ute, Congress delineated the class of persons who could
bring a quiet title suit, and that judgment would preclude
others from doing so. But here, once again, Patchak is not
bringing a quiet title action at all. He is not claiming to
own the property, and he is not demanding that the court
transfer the property to him. So to succeed in their argu-
ment, the Government and Band must go much further
than the cited cases: They must say that in authorizing
one person to bring one kind of suit seeking one form of
relief, Congress barred another person from bringing
another kind of suit seeking another form of relief. Pre-
sumably, that contention would extend only to suits in-
volving similar subject matter—i.e., the Government’s
ownership of property. But that commonality is not itself
sufficient. We have never held, and see no cause to hold
here, that some general similarity of subject matter can
alone trigger a remedial statute’s preclusive effect.
   Last, the Band and Government argue that we should
treat Patchak’s suit as we would an adverse claimant’s
because they equally implicate the “Indian lands” excep-
tion’s policies. According to the Government, allowing
challenges to the Secretary’s trust acquisitions would
“pose significant barriers to tribes[’] . . . ability to promote
investment and economic development on the lands.”
Brief for Federal Petitioners 24. That harm is the same
whether or not a plaintiff claims to own the land himself.
Indeed, the Band argues that the sole difference in this
suit cuts in its direction, because non-adverse claimants
like Patchak have “the most remote injuries and indirect
interests in the land.” Brief for Tribal Petitioner 13; see
Reply Brief for Federal Petitioners 11–12; see also post, at
2, 7, 10.6
——————
  6 In a related vein, the dissent argues that our holding will under-

mine the QTA’s “Indian lands” exception by allowing adverse claimants
to file APA complaints concealing their ownership interests or to recruit
14 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK

                  Opinion of the Court 


   That argument is not without force, but it must be
addressed to Congress. In the QTA, Congress made a
judgment about how far to allow quiet title suits—to a
point, but no further. (The “no further” includes not only
the “Indian lands” exception, but one for security interests
and water rights, as well as a statute of limitations, a bar
on jury trials, jurisdictional and venue constraints, and
the just compensation option discussed earlier.) Perhaps
Congress would—perhaps Congress should—make the
identical judgment for the full range of lawsuits pertaining
to the Government’s ownership of land. But that is not
our call. The Band assumes that plaintiffs like Patchak
have a lesser interest than those bringing quiet title ac-
tions, and so should be precluded a fortiori. But all we can
say is that Patchak has a different interest. Whether it is
lesser, as the Band argues, because not based on property
rights; whether it is greater because implicating public
interests; or whether it is in the end exactly the same—
that is for Congress to tell us, not for us to tell Congress.
As the matter stands, Congress has not assimilated to
quiet title actions all other suits challenging the Govern-
ment’s ownership of property. And so when a plaintiff like
Patchak brings a suit like this one, it falls within the
APA’s general waiver of sovereign immunity.
                               III
   We finally consider the Band’s and the Government’s
alternative argument that Patchak cannot bring this ac-
tion because he lacks prudential standing. This Court
has long held that a person suing under the APA must
satisfy not only Article III’s standing requirements, but an
——————
third parties to bring suit on their behalf. See post, at 9–11. But we
think that concern more imaginary than real. We have trouble conceiv-
ing of a plausible APA suit that omits mention of an adverse claimant’s
interest in property yet somehow leads to relief recognizing that very
interest.
                     Cite as: 567 U. S. ____ (2012)                    15

                          Opinion of the Court

additional test: The interest he asserts must be “arguably
within the zone of interests to be protected or regulated by
the statute” that he says was violated. Association of Data
Processing Service Organizations, Inc. v. Camp, 397 U. S.
150, 153 (1970). Here, Patchak asserts that in taking
title to the Bradley Property, the Secretary exceeded her
authority under §465, which authorizes the acquisition of
property “for the purpose of providing land for Indians.”
And he alleges that this statutory violation will cause him
economic, environmental, and aesthetic harm as a nearby
property owner. See supra, at 3. The Government and
Band argue that the relationship between §465 and
Patchak’s asserted interests is insufficient. That is so,
they contend, because the statute focuses on land acquisi-
tion, whereas Patchak’s interests relate to the land’s use
as a casino. See Brief for Tribal Petitioner 46 (“The Secre-
tary’s decision to put land into trust does not turn on any
particular use of the land, gaming or otherwise[,] . . . [and]
thus has no impact on [Patchak] or his asserted inter-
ests”); Brief for Federal Petitioners 34 (“[L]and may be
taken into trust for a host of purposes that have noth-
ing at all to do with gaming”). We find this argument
unpersuasive.
   The prudential standing test Patchak must meet “is not
meant to be especially demanding.” Clarke v. Securities
Industry Assn., 479 U. S. 388, 399 (1987). We apply the
test in keeping with Congress’s “evident intent” when
enacting the APA “to make agency action presumptively
reviewable.” Ibid. We do not require any “indication of
congressional purpose to benefit the would-be plaintiff.”
Id., at 399–400.7 And we have always conspicuously
——————
  7 For this reason, the Band’s statement that Patchak is “not an Indian

or tribal official seeking land” and does not “claim an interest in ad-
vancing tribal development,” Brief for Tribal Petitioner 42, is beside the
point. The question is not whether §465 seeks to benefit Patchak;
everyone can agree it does not. The question is instead, as the Band’s
16 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK

                  Opinion of the Court 


included the word “arguably” in the test to indicate that
the benefit of any doubt goes to the plaintiff. The test
forecloses suit only when a plaintiff’s “interests are so
marginally related to or inconsistent with the purposes
implicit in the statute that it cannot reasonably be as-
sumed that Congress intended to permit the suit.” Id.,
at 399.
   Patchak’s suit satisfies that standard, because §465 has
far more to do with land use than the Government and
Band acknowledge. Start with what we and others have
said about §465’s context and purpose. As the leading
treatise on federal Indian law notes, §465 is “the capstone”
of the IRA’s land provisions. F. Cohen, Handbook of Fed-
eral Indian Law §15.07[1][a], p. 1010 (2005 ed.) (hereinaf-
ter Cohen). And those provisions play a key role in the
IRA’s overall effort “to rehabilitate the Indian’s economic
life,” Mescalero Apache Tribe v. Jones, 411 U. S. 145, 152
(1973) (internal quotation marks omitted). “Land forms
the basis” of that “economic life,” providing the foundation
for “tourism, manufacturing, mining, logging, . . . and
gaming.” Cohen §15.01, at 965. Section 465 thus func-
tions as a primary mechanism to foster Indian tribes’
economic development. As the D. C. Circuit explained in
the MichGO litigation, the section “provid[es] lands suffi-
cient to enable Indians to achieve self-support.” Michigan
Gambling, 525 F. 3d, at 31 (internal quotation marks
omitted); see Morton v. Mancari, 417 U. S. 535, 542 (1974)
(noting the IRA’s economic aspect). So when the Secretary
obtains land for Indians under §465, she does not do so in
a vacuum. Rather, she takes title to properties with at
least one eye directed toward how tribes will use those

——————
and the Government’s main argument acknowledges, whether issues of
land use (arguably) fall within §465’s scope—because if they do, a
neighbor complaining about such use may sue to enforce the statute’s
limits. See infra this page and 16–17.
                   Cite as: 567 U. S. ____ (2012)             17

                       Opinion of the Court

lands to support economic development.
    The Department’s regulations make this statutory
concern with land use crystal clear. Those regulations
permit the Secretary to acquire land in trust under §465
if the “land is necessary to facilitate tribal self-
determination, economic development, or Indian housing.”
25 CFR §151.3(a)(3). And they require the Secretary to
consider, in evaluating any acquisition, both “[t]he pur-
poses for which the land will be used” and the “poten-
tial conflicts of land use which may arise.” §§151.10(c),
151.10(f); see §151.11(a). For “off-reservation acquisitions”
made “for business purposes”—like the Bradley Property—
the regulations further provide that the tribe must
“provide a plan which specifies the anticipated economic
benefits associated with the proposed use.” §151.11(c).
DOI’s regulations thus show that the statute’s implemen-
tation centrally depends on the projected use of a given
property.
    The Secretary’s acquisition of the Bradley Property is
a case in point. The Band’s application to the Secretary
highlighted its plan to use the land for gaming purposes.
See App. 41 (“[T]rust status for this Property is requested
in order for the Tribe to acquire property on which it plans
to conduct gaming”); id., at 61–62 (“The Tribe intends to
. . . renovate the existing . . . building into a gaming fa-
cility . . . . to offer Class II and/or Class III gaming”). Simi-
larly, DOI’s notice of intent to take the land into trust
announced that the land would “be used for the purpose of
construction and operation of a gaming facility,” which the
Department had already determined would meet the
Indian Gaming Regulatory Act’s requirements. 70 Fed.
Reg. 25596; 25 U. S. C. §§2701–2721. So from start to
finish, the decision whether to acquire the Bradley Prop-
erty under §465 involved questions of land use.
    And because §465’s implementation encompasses these
issues, the interests Patchak raises—at least arguably—
18 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK
                  Opinion of the Court

fall “within the zone . . . protected or regulated by the
statute.” If the Government had violated a statute specifi-
cally addressing how federal land can be used, no one
would doubt that a neighboring landowner would have
prudential standing to bring suit to enforce the statute’s
limits. The difference here, as the Government and Band
point out, is that §465 specifically addresses only land ac-
quisition. But for the reasons already given, decisions
under the statute are closely enough and often enough
entwined with considerations of land use to make that
difference immaterial. As in this very case, the Secretary
will typically acquire land with its eventual use in mind,
after assessing potential conflicts that use might create.
See 25 CFR §§151.10(c), 151.10(f), 151.11(a). And so
neighbors to the use (like Patchak) are reasonable—
indeed, predictable—challengers of the Secretary’s deci-
sions: Their interests, whether economic, environmental,
or aesthetic, come within §465’s regulatory ambit.
                        *     *   *
  The QTA’s reservation of sovereign immunity does not
bar Patchak’s suit. Neither does the doctrine of prudential
standing. We therefore affirm the judgment of the D. C.
Circuit, and remand the case for further proceedings
consistent with this opinion.
                                           It is so ordered.
                Cite as: 567 U. S. ____ (2012)          1

                  SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                        _________________

                  Nos. 11–246 and 11–247
                        _________________


      MATCH-E-BE-NASH-SHE-WISH BAND OF
       POTTAWATOMI INDIANS, PETITIONER
11–246                v.
             DAVID PATCHAK ET AL.

  KEN L. SALAZAR, SECRETARY OF THE INTERIOR,
              ET AL., PETITIONERS
11–247                  v.
                DAVID PATCHAK ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
                       [June 18, 2012]

  JUSTICE SOTOMAYOR, dissenting.
  In enacting the Quiet Title Act (QTA), Congress waived
the Government’s sovereign immunity in cases seeking “to
adjudicate a disputed title to real property in which the
United States claims an interest.” 28 U. S. C. §2409a(a).
In so doing, Congress was careful to retain the Govern-
ment’s sovereign immunity with respect to particular
claimants, particular categories of land, and particular
remedies. Congress and the Executive Branch considered
these “carefully crafted provisions” essential to the im-
munity waiver and “necessary for the protection of the
national public interest.” Block v. North Dakota ex rel.
Board of Univ. and School Lands, 461 U. S. 273, 284–285
(1983).
  The Court’s opinion sanctions an end-run around these
vital limitations on the Government’s waiver of sovereign
immunity. After today, any person may sue under the
2   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI 

                  INDIANS v. PATCHAK

                 SOTOMAYOR, J., dissenting


Administrative Procedure Act (APA) to divest the Federal
Government of title to and possession of land held in trust
for Indian tribes—relief expressly forbidden by the QTA—
so long as the complaint does not assert a personal inter-
est in the land. That outcome cannot be squared with the
APA’s express admonition that it confers no “authority to
grant relief if any other statute that grants consent to suit
expressly or impliedly forbids the relief which is sought.”
5 U. S. C. §702. The Court’s holding not only creates
perverse incentives for private litigants, but also exposes
the Government’s ownership of land to costly and pro-
longed challenges. Because I believe those results to be
inconsistent with the QTA and the APA, I respectfully
dissent.
                              I

                              A

    Congress enacted the QTA to provide a comprehensive
solution to the problem of real-property disputes between
private parties and the United States. The QTA strikes a
careful balance between private parties’ desire to adjudi-
cate such disputes, and the Government’s desire to impose
“ ‘appropriate safeguards’ ” on any waiver of sovereign
immunity to ensure “ ‘the protection of the public inter-
est.’ ” Block, 461 U. S., at 282–283; see also S. Rep. No.
92–575, p. 6 (1971).
    Section 2409a(a) provides expansively that “[t]he United
States may be named as a party defendant in a civil action
under this section to adjudicate a disputed title to real
property in which the United States claims an interest.”
That language mirrors the title proposed by the Executive
Branch for the legislation that Congress largely adopted:
“A Bill To permit suits to adjudicate disputed titles to
lands in which the United States claims an interest.” Id.,
at 7.
    The remainder of the Act, however, imposes important
                 Cite as: 567 U. S. ____ (2012)            3

                   SOTOMAYOR, J., dissenting

conditions upon the Government’s waiver of sovereign im-
munity. First, the right to sue “does not apply to trust or
restricted Indian lands.” §2409a(a). The Indian lands
exception reflects the view that “a waiver of immunity in
this area would not be consistent with specific commit-
ments [the Government] ha[s] made to the Indians
through treaties and other agreements.” Block, 461 U. S.,
at 283 (internal quotation marks omitted). By exempting
Indian lands, Congress ensured that the Government’s
“solemn obligations” to tribes would not be “abridg[ed] . . .
without the consent of the Indians.” S. Rep. No. 92–575,
at 4.
   Second, the Act preserves the United States’ power to
retain possession or control of any disputed property, even
if a court determines that the Government’s property
claim is invalid. To that end, §2409a(b) “allow[s] the
United States the option of paying money damages in-
stead of surrendering the property if it lost a case on the
merits.” Block, 461 U. S., at 283. This provision was
considered essential to addressing the Government’s
“main objection in the past to waiving sovereign immu-
nity” where federal land was concerned: that an adverse
judgment “would make possible decrees ousting the United
States from possession and thus interfer[e] with opera-
tions of the Government.” S. Rep. No. 92–575, at 5–6.
Section 2409a(b) “eliminate[d] cause for such apprehen-
sion,” by ensuring that—even under the QTA—the United
States could not be stripped of its possession or control of
property without its consent. Id., at 6.
   Finally, the Act limits the class of individuals permitted
to sue the Government to those claiming a “right, title, or
interest” in disputed property. §2409a(d). As we have
explained, Congress’ decision to restrict the class entitled
to relief indicates that Congress precluded relief for the
remainder. See, e.g., Block v. Community Nutrition Insti-
tute, 467 U. S. 340, 349 (1984) (“[W]hen a statute provides
4   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                 SOTOMAYOR, J., dissenting


a detailed mechanism for judicial consideration of particu-
lar issues at the behest of particular persons, judicial
review of those issues at the behest of other persons may
be found to be impliedly precluded”). That inference is
especially strong here, because the QTA was “enacted
against the backdrop of sovereign immunity.” S. Rep. No.
94–996, p. 27 (1976). Section 2409a(d) thus indicates
that Congress concluded that those without any “right, title,
or interest” in a given property did not have an inter-
est sufficient to warrant abrogation of the Government’s
sovereign immunity.
  Congress considered these conditions indispensible to its
immunity waiver.1 “[W]hen Congress attaches conditions
to legislation waiving the sovereign immunity of the United
States, those conditions must be strictly observed, and
exceptions thereto are not to be lightly implied.” Block,
461 U. S., at 287. Congress and the Executive Branch
intended the scheme to be the exclusive procedure for
resolving property title disputes involving the United
States. See id., at 285 (describing Act as a “careful and
thorough remedial scheme”); S. Rep. No. 92–575, at 4
(§2409a “provides a complete, thoughtful approach to the
problem of disputed titles to federally claimed land” (em-
phasis added)).
  For that reason, we held that Congress did not intend to
create a “new supplemental remedy” when it enacted the
APA’s general waiver of sovereign immunity. Block, 461
——————
  1 As we explained in Block v. North Dakota ex rel. Board of Univ. and

School Lands, 461 U. S. 273, 282–283 (1983), Congress’ initial proposal
lacked such provisions. The Executive Branch, however, strongly
opposed the original bill, explaining that it was “too broad and sweep-
ing in scope and lacking adequate safeguards to protect the public
interest.” Dispute of Titles on Public Lands: Hearings on S. 216 et al.
before the Subcommittee on Public Lands of the Senate Committee on
Interior and Insular Affairs, 92d Cong., 1st Sess., 21 (1971). Congress
ultimately agreed, largely adopting the Executive’s substitute bill. See
Block, 461 U. S., at 283–284.
                  Cite as: 567 U. S. ____ (2012)             5

                    SOTOMAYOR, J., dissenting

U. S., at 286, n. 22. “ ‘It would require the suspension of
disbelief,’ ” we reasoned, “ ‘to ascribe to Congress the de-
sign to allow its careful and thorough remedial scheme to
be circumvented by artful pleading.’ ” Id., at 285 (quoting
Brown v. GSA, 425 U. S. 820, 833 (1976)). If a plaintiff
could oust the Government of title to land by means of an
APA action, “all of the carefully crafted provisions of the
QTA deemed necessary for the protection of the national
public interest could be averted,” and the “Indian lands
exception to the QTA would be rendered nugatory.” Block,
461 U. S., at 284–285. We therefore had little difficulty
concluding that Congress did not intend to render the
QTA’s limitations obsolete by affording any plaintiff the
right to dispute the Government’s title to any lands by
way of an APA action—and to empower any such plaintiff
to “disposses[s] [the United States] of the disputed prop-
erty without being afforded the option of paying damages.”
Id., at 285.
   It is undisputed that Patchak does not meet the condi-
tions to sue under the QTA. He seeks to challenge the
Government’s title to Indian trust land (strike one); he
seeks to force the Government to relinquish possession
and title outright, leaving it no alternative to pay compen-
sation (strike two); and he does not claim any personal
right, title, or interest in the property (strike three). Thus,
by its express terms, the QTA forbids the relief Patchak
seeks. Compare ante, at 3 (“[A]ll parties agree that the
suit now effectively seeks to divest the Federal Govern-
ment of title to the [Indian trust] land”), with United
States v. Mottaz, 476 U. S. 834, 842 (1986) (Section
2409a(a)’s Indian lands exclusion “operates solely to retain
the United States’ immunity from suit by third parties
challenging the United States’ title to land held in trust
for Indians”). Consequently, Patchak may not avoid the
QTA’s constraints by suing under the APA, a statute
enacted only four years later. See 5 U. S. C. §702 (render-
6   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                 SOTOMAYOR, J., dissenting


ing the APA’s waiver of sovereign immunity inapplicable
“if any other statute that grants consent to suit expressly
or impliedly forbids the relief which is sought”).
                             B
  The majority nonetheless permits Patchak to circum-
vent the QTA’s limitations by filing an action under the
APA. It primarily argues that the careful limitations Con-
gress imposed upon the QTA’s waiver of sovereign im-
munity are “simply inapposite” to actions in which the
plaintiff advances a different “grievance” to that underly-
ing a QTA suit, i.e., cases in which a plaintiff seeks to
“strip the United States of title to the land . . . not on the
ground that it is his,” but rather because “the Secretary’s
decision to take land into trust violates a federal statute.”
Ante, at 7, 10. This analysis is unmoored from the text of
the APA.
  Section 702 focuses not on a plaintiff ’s motivation for
suit, nor the arguments on which he grounds his case, but
only on whether another statute expressly or impliedly
forbids the relief he seeks. The relief Patchak admittedly
seeks—to oust the Government of title to Indian trust
land—is identical to that forbidden by the QTA. Con-
versely, the Court’s hypothetical suit, alleging that the
Bradley Property was causing environmental harm, would
not be barred by the QTA. See ante, at 6. That is not
because such an action asserts a different “grievance,” but
because it seeks different relief—abatement of a nuisance
rather than the extinguishment of title.2
——————
  2 The majority claims, ante, at 7, n. 3, that this test has “no obvious

limits,” but it merely applies the text of §702 (which speaks of “relief,”
not “grievances”). In any event, the majority’s hypothetical, ibid.,
compares apples to oranges. I do not contend that the APA bars all
injunctive relief involving Indian lands, simply other suits—like this
one—that seek “to adjudicate a disputed title to real property in which
the United States claims an interest.” 28 U. S. C. §2409a(a). That
                      Cite as: 567 U. S. ____ (2012)                        7

                        SOTOMAYOR, J., dissenting

   In any event, the “grievance” Patchak asserts is no
different from that asserted in Block—a case in which we
unanimously rejected a plaintiff ’s attempt to avoid the
QTA’s restrictions by way of an APA action or the similar
device of an officer’s suit.3 That action, like this one, was
styled as a suit claiming that the Government’s actions
respecting land were “ ‘ “not within [its] statutory pow-
ers.” ’ ” 461 U. S., at 281. Cf. ante, at 10 (“[Patchak] as-
serts merely that the Secretary’s decision to take land into
trust violates a federal statute”). The relief requested was
also identical to that sought here: injunctive relief direct-
ing the United States to “ ‘cease and desist from . . . exer-
cising privileges of ownership’ ” over the land in question.
461 U. S., at 278; see also App. 38.
   The only difference that the majority can point to be-
tween Block and this case is that Patchak asserts a weaker
interest in the disputed property. But that is no reason
to imagine that Congress intended a different outcome. As
the majority itself acknowledges, the harm to the United
States and tribes when a plaintiff sues to extinguish the
Government’s title to Indian trust land is identical
“whether or not a plaintiff claims to own the land himself.”
Ante, at 12. Yet, if the majority is correct, Congress in-
tended the APA’s waiver of immunity to apply to those
hypothetical plaintiffs differently. Congress, it suggests,
intended to permit anyone to circumvent the QTA’s careful
——————
result is entirely consistent with Block—which stated that the APA
“specifically confers no ‘authority to grant relief if any other statute . . .
expressly or impliedly forbids the relief which is sought.’ ” 461 U. S, at
286, n. 22 (quoting 5 U. S. C. §702).
  3 An officer’s suit is an action directly against a federal officer, but

was otherwise identical to the kind of APA action at issue here. Com-
pare Block, 461 U. S., at 281 (seeking relief because agency official’s
actions were “ ‘ “not within [his] statutory powers” ’ ”), with 5 U. S. C.
§706(2)(C) (“The reviewing court shall . . . hold unlawful and set aside
agency action . . . found to be . . . in excess of statutory jurisdiction,
authority, or limitations”).
8   MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                  INDIANS v. PATCHAK

                 SOTOMAYOR, J., dissenting


limitations and sue to force the Government to relinquish
Indian trust lands—anyone, that is, except those with the
strongest entitlement to bring such actions: those claiming
a personal “right, title, or interest” in the land in question.
The majority’s conclusion hinges, therefore, on the doubt-
ful premise that Congress intended to waive the Govern-
ment’s sovereign immunity wholesale for those like
Patchak, who assert an “aesthetic” interest in land, ante,
at 1, while retaining the Government’s sovereign immu-
nity against those who assert a constitutional interest in
land—the deprivation of property without due process
of law. This is highly implausible. Unsurprisingly, the
majority does not even attempt to explain why Congress
would have intended this counterintuitive result.
   It is no answer to say that the QTA reaches no further
than an “ordinary quiet title suit.” Ante, at 11. The action
permitted by §2409a is not an ordinary quiet title suit. At
common law, equity courts “permit[ted] a bill to quiet title
to be filed only by a party in possession [of land] against a
defendant, who ha[d] been ineffectually seeking to estab-
lish a legal title by repeated actions of ejectment.” Wehr-
man v. Conklin, 155 U. S. 314, 321–322 (1894) (emphasis
added). Section 2409a is broader, requiring neither pre-
requisite. Moreover, as the majority tells us, see ante,
at 7, an act to quiet title is “universally understood” as a
proceeding “to establish a plaintiff ’s title to land.” Black’s
Law Dictionary 34 (9th ed. 2009) (emphasis added). But
§2409a authorizes civil actions in cases in which neither
the Government, nor the plaintiff, claims title to the land
at issue. See §2409a(d) (“The complaint shall set forth . . .
the right, title, or interest which the plaintiff claims” (em-
phasis added)).4 A plaintiff may file suit under §2409a, for
——————
  4 The majority notes that some States permit a broader class of

claims under the rubric of “quiet title,” and points to the “ ‘wide differ-
ences in State statutory and decisional law’ on quiet title suits” at the
                      Cite as: 567 U. S. ____ (2012)                       9

                        SOTOMAYOR, J., dissenting

instance, when he claims only an easement in land, the
right to explore an area for minerals, or some other lesser
right or interest. See S. Rep. No. 92–575, at 5. Notwith-
standing its colloquial title, therefore, the QTA plainly
allows suit in circumstances well beyond “bread-and-
butter quiet title actions,” ante, at 3, n. 3.5
   The majority attempts to bolster its reading by empha-
sizing an unexpected source within §2409a: the clause
specifying that the United States may be sued “ ‘in a civil
action under this section.’ ” Ante, at 11. The majority
understands this clause to narrow the QTA’s scope (and
its limitations on the Government’s immunity waiver) to
quiet title claims only. But “this section” speaks broadly
to civil actions “to adjudicate a disputed title to real prop-
erty in which the United States claims an interest.”
§2409a. Moreover, this clause is read most straightfor-
wardly to serve a far more pedestrian purpose: simply to
state that a claimant can file “a civil action under this
section”—§2409a—to adjudicate a disputed title in which
the United States claims an interest. Regardless of how
one reads the clause, however, it does not alter the APA’s
clear command that suits seeking relief forbidden by other
statutes are not authorized by the APA. And the QTA
forbids the relief sought here: injunctive relief forcing the
Government to relinquish title to Indian lands.
   Even if the majority were correct that the QTA itself
reached only as far as ordinary quiet title actions, that
——————
time of the Act. Ante, at 8, n. 4. But that substantial variation only
illustrates the artificiality of the majority’s claim that the Act only
“addresses quiet title actions, as ordinarily conceived.” Ante, at 9, n. 5.
   5 I recognize, of course, that the QTA is titled “[a]n Act to permit suits

to adjudicate certain real property quiet title actions.” 86 Stat. 1176.
But “the title of a statute . . . cannot limit the plain meaning of [its]
text.” Trainmen v. Baltimore & Ohio R. Co., 331 U. S. 519, 528–529
(1947). As explained above, the substance of Congress’ enactment
plainly extends more broadly than quiet title actions, mirroring the
scope of the title proposed by the Government. See supra, at 2.
10 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK
                SOTOMAYOR, J., dissenting

would establish only that the QTA does not expressly
forbid the relief Patchak seeks. The APA, however, does
not waive the Government’s sovereign immunity where
any other statute “expressly or impliedly forbids the relief
which is sought.” 5 U. S. C. §702 (emphasis added). The
text and history of the QTA, as well as this Court’s prece-
dent, make clear that the United States intended to retain
its sovereign immunity from suits to dispossess the Gov-
ernment of Indian trust land. Patchak’s suit to oust the
Government of such land is therefore, at minimum, im-
pliedly forbidden.6
                             II
   Three consequences illustrate the difficulties today’s
holding will present for courts and the Government. First,
it will render the QTA’s limitations easily circumvented.
Although those with property claims will remain formally
prohibited from bringing APA suits because of Block,
savvy plaintiffs and their lawyers can recruit a family
member or neighbor to bring suit asserting only an “aes-
thetic” interest in the land but seeking an identical prac-
tical objective—to divest the Government of title and
possession. §§2409a(a), (b). Nothing will prevent them from
obtaining relief that the QTA was designed to foreclose.
   Second, the majority’s holding will frustrate the Gov-
ernment’s ability to resolve challenges to its fee-to-trust
decisions expeditiously. When a plaintiff like Patchak
asserts an “aesthetic” or “environmental” concern with a
planned use of Indian trust land, he may bring a distinct
suit under statutes like the National Environmental
Policy Act of 1969 and the Indian Gaming Regulatory Act.
Those challenges generally may be brought within the
APA’s ordinary 6-year statute of limitations. Suits to

——————
  6 Because I conclude that sovereign immunity bars Patchak’s suit,

I would not reach the question of whether he has standing.
                     Cite as: 567 U. S. ____ (2012)                    11

                       SOTOMAYOR, J., dissenting

contest the Government’s decision to take title to land in
trust for Indian tribes, however, have been governed by a
different rule. Until today, parties seeking to challenge
such decisions had only a 30-day window to seek judi-
cial review.     25 CFR §151.12 (2011); 61 Fed. Reg.
18,082–18,083 (1996). That deadline promoted finality and
security—necessary preconditions for the investment
and “economic development” that are central goals of the
Indian Reorganization Act. Ante, at 16.7 Today’s result
will promote the opposite, retarding tribes’ ability to de-
velop land until the APA’s 6-year statute of limitations
has lapsed.8
   Finally, the majority’s rule creates substantial uncer-
tainty regarding who exactly is barred from bringing APA
claims. The majority leaves unclear, for instance, whether
its rule bars from suit only those who “claim any compet-
ing interest” in the disputed land in their complaint, ante,
at 7, or those who could claim a competing interest, but
plead only that the Government’s title claim violates a
federal statute. If the former, the majority’s holding
would allow Patchak’s challenge to go forward even if he
had some personal interest in the Bradley Property, so
long as his complaint did not assert it. That result is
difficult to square with Block and Mottaz. If the latter,
matters are even more peculiar. Because a shrewd plain-
tiff will avoid referencing her own property claim in her
——————
  7 Trust status, for instance, is a prerequisite to making lands eligible
for various federal incentives and tax credits closely tied to economic
development. See, e.g., App. 56. Delayed suits will also inhibit tribes
from investing in uses other than gaming that might be less objection-
able—like farming or office use.
  8 Despite notice of the Government’s intent through an organization

with which he was affiliated, Patchak did not challenge the Govern-
ment’s fee-to-trust decision even though the organization did. See
Michigan Gambling Opposition v. Kempthorne, 525 F. 3d 23 (CADC
2008). Instead, Patchak waited to sue until three years after the
Secretary’s intent to acquire the property was published. App. 35, 39.
12 MATCH-E-BE-NASH-SHE-WISH BAND OF POTTAWATOMI
                 INDIANS v. PATCHAK
                SOTOMAYOR, J., dissenting

complaint, the Government may assert sovereign immu-
nity only if its detective efforts uncover the plaintiff ’s
unstated property claim. Not only does that impose a
substantial burden on the Government, but it creates per-
verse incentives for private litigants. What if a plain-
tiff has a weak claim, or a claim that she does not know
about? Did Congress really intend for the availability of
APA relief to turn on whether a plaintiff does a better job
of overlooking or suppressing her own property interest
than the Government does of sleuthing it out?
   As these observations illustrate, the majority’s rule will
impose a substantial burden on the Government and leave
an array of uncertainties. Moreover, it will open to suit
lands that Congress and the Executive Branch thought
the “national public interest” demanded should remain
immune from challenge. Congress did not intend either
result.
                        *    *     *
  For the foregoing reasons, I would hold that the QTA
bars the relief Patchak seeks. I respectfully dissent.